Citation Nr: 1442327	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  06-24 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUES

1.  Whether an overpayment of non-serviceconnected disability pension benefits in the amount of $11,996.00 based upon unreported income was properly created.

2.  Entitlement to waiver of recovery of an overpayment of non-serviceconnected disability pension benefits in the amount of $11,996.00 based upon unreported income.

3.  Whether an overpayment of non-serviceconnected disability pension benefits in the amount of $4,810.00 based upon a dependency change was properly created.

4.  Entitlement to waiver of recovery of an overpayment of non-serviceconnected disability pension benefits in the amount of $4,810.00 based upon a dependency change.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Sonnet Bush, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2004 and April 2005 decisions of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  

The Veteran testified before a Veterans Service Representative in January 2007 and the undersigned in July 2010.  Transcripts of both hearings are of record.

The Board remanded the appeal in March 2011.  At that time, due to a lack of information in the record, the Board listed two issues on appeal:  whether an overpayment of non-serviceconnected disability pension benefits was properly created, and entitlement to a waiver of recovery of that overpayment.  While the case was in remand status, the Agency of Original Jurisdiction (AOJ) indicated that the Veteran had incurred two debts stemming from two different sources: a $11,996.00 overpayment based on the Veteran's countable income for the period dated from February 2001 to April 2005, and a $4,810.00 overpayment based on a lack of evidence that his dependent son was attending school from May 2003 to January 2005.  In light of this additional information, the issues on appeal have been expanded and recharacterized as reflected on the title page.

Unfortunately, as additional development is required before the Board can reach a decision on the merits, the appeal is again REMANDED to the AOJ. 



REMAND

In pertinent part, the Board's March 2011 remand instructed the AOJ to obtain copies of any pertinent documents (eligibility verification reports, reports of medical expenses, etc.) for association with the claims file.  

Upon remand, the AOJ reported that the Veteran's Income Verification Match (IVM) folder, which contains financial documentation critical to this appeal, had been destroyed.  The destruction of the Veteran's IVM folder is troubling, as a final decision has yet to be reached in this appeal.  See M21-MR, Part X, ch. 10, sec. (9)(d) (2011) (an IVM file and its contents may be destroyed three years after a final decision by the PMC or an appellate body) (emphasis added).  Subsequently the AOJ attempted to obtain copies of financial documents from the Veteran's former representative, but these efforts were also futile.  

The Board finds that more thorough efforts are required reconstruct the information pertaining to the Veteran's earned income from 2001 to 2005, particularly in light of VA's error in destroying the IVM folder.  Specifically, the AOJ should contact the Social Security Administration (SSA) and the Internal Revenue Service (IRS), both of which participate in the sharing of information for the creation of IVM folders, for any pertinent financial documentation.  Moreover, upon remand, the Veteran should be afforded another opportunity to submit appropriate documentation to substantiate his dependent son's school attendance from May 2003 to January 2005.  Finally, the Board notes that the issues of waiver of recovery of the overpayments are intertwined with the issues of validity of the overpayments.  Thus, action on these issues is deferred pending the outcome of the validity issues.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit appropriate documentation to substantiate his dependent son's school attendance from May 2003 to January 2005.
2.  Reconstruct the information in the Veteran's IVM folder that was destroyed, particularly the information pertaining to any earned income from 2001 through 2005.  Contact all appropriate sources, including SSA and the IRS, to complete this development.

3.  Thereafter, and after undertaking any other development deemed appropriate, readjudicate the issues on appeal, including the waiver issues.  If any issue is denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

